IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,079-01


EX PARTE DEXTER GRANT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W09-55628-J IN THE CRIMINAL DISTRICT COURT #3

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to theft enhanced
by two prior sequential felony convictions, and was originally placed on seven years' deferred
adjudication community supervision.  He was later adjudicated guilty and sentenced to twenty-five
years' imprisonment. 
	In this habeas application, Applicant alleges that he received ineffective assistance from
counsel at adjudication, and that he was denied due process because the trial court pre-determined
punishment.  On August 15, 2012, the trial court made findings of fact and conclusions of law
addressing Applicant's ineffective assistance of counsel claim only.  The trial court recommended
both that relief be denied and that the application be dismissed.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised.  Nonetheless, this Court has undertaken an independent review of
all the evidence in the record.  Therefore, based on the trial court's findings of fact and conclusions
of law as well as this Court's independent review of the entire record, we deny relief.
 
Filed: September 19, 2012
Do not publish